IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KEVIN A. ROHE,                         : No. 185 MAL 2017
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
DARRIS D. VINSON AND FENTON            :
WELDING TRANSPORT, LLC,                :
                                       :
                    Petitioners        :


                                  ORDER



PER CURIAM

      AND NOW, this 20th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.